                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JAVIER GONZALEZ-LOZA (#22801-424),      )
                                        )
           PLAINTIFF,                   )             CASE NO. 19 C 3046
                                        )
           V.                           )
                                        )             JUDGE MATTHEW F. KENNELLY
UNKNOWN KANKAKEE CTY SHERIFF A, ET AL., )
                                        )
           DEFENDANTS.                  )

                                             ORDER

        Plaintiff having shown that he is indigent, his application to proceed in forma pauperis [10]
is granted. The Court notes that Plaintiff already paid the full statutory filing fee. However,
Plaintiff's renewed motion for attorney representation [11] is denied. Plaintiff offers no basis
whatsoever for the Court to reconsider its recent denial of his first motion for attorney assistance.
See Order of August 22, 2019 [R. 8].

Date: 11/12/2019
                                                      ____________________________________
                                                            MATTHEW F. KENNELLY
                                                             United States District Judge
